United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-2371
                       ___________________________

                              Kody Dean Butterfield

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

Warden Darren Young, in his official capacity; Associate Warden Troy Ponto, in
 his official capacity; Sergeant Perrett, Correctional Officer, in his individual
  capacity; Ashley Markham, Correctional Officer, in her individual capacity

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                   Appeal from United States District Court
                 for the District of South Dakota - Sioux Falls
                                  ____________

                         Submitted: September 23, 2020
                            Filed: January 8, 2021
                                [Unpublished]
                                ____________

Before KELLY, WOLLMAN, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.
      Kody Dean Butterfield is an inmate at the South Dakota State Penitentiary in
Sioux Falls, South Dakota who suffers from gender dysphoria.1 Butterfield filed a
pro se 42 U.S.C. § 1983 lawsuit in the District of South Dakota. The complaint
alleges that the defendants denied Butterfield adequate treatment for gender dysphoria
and engaged in gender-based harassment because Butterfield “look[ed] like a
female,” in violation of the Eighth and Fourteenth Amendments. Butterfield named
Warden Darren Young, Associate Warden Troy Ponto, and correctional officers
Ashley Markham2 and Sergeant Perrett3 as defendants.4 In terms of relief, Butterfield
requested hormone therapy and monetary damages. The district court5 screened the
complaint pursuant to 28 U.S.C. § 1915A and dismissed it without prejudice. This
appeal follows.

      We review de novo a district court’s sua sponte dismissal of a prisoner’s
complaint under § 1915A. Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per
curiam). Section 1915A permits dismissal of a complaint if it is (1) “frivolous,
malicious, or fails to state a claim upon which relief may be granted” or (2) “seeks
monetary relief from a defendant who is immune from such relief.” 28 U.S.C. §
1915A(b). We hold pro se plaintiffs “to a lesser pleading standard than other parties,”

      1
       Gender dysphoria is “[a] marked incongruence between one’s
experienced/expressed gender and assigned gender, of at least 6 months’ duration, as
manifested by at least two of the [enumerated criteria].” AM . PSYCH. ASS’N,
Diagnostic and Statistical Manual of Mental Disorders 452 (5th ed. 2013).
      2
          Butterfield voluntarily dismissed Markham from the suit.
      3
          The complaint does not provide Sergeant Perrett’s first name.
      4
        Because Butterfield’s complaint was dismissed before service, none of the
defendants responded to Butterfield’s claims in the district court, and they have not
filed briefs before this court.
      5
       The Honorable Roberto A. Lange, then United States District Judge for the
District of South Dakota, now Chief Judge for the District of South Dakota.

                                          -2-
Fed. Express. Corp. v. Holowecki, 552 U.S. 389, 402 (2008) (citing Estelle v.
Gamble, 429 U.S. 97, 106 (1976)), and “liberally construe[]” their complaints.
Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 849 (8th Cir. 2014). We
address each of Butterfield’s claims under this standard.

       Butterfield sued Warden Young and Associate Warden Ponto only in their
official capacities. The barebones complaint does not allege any specific acts or
omissions by these defendants, but we understand it to claim that Young and Ponto
were deliberately indifferent to Butterfield’s serious medical needs, in contravention
of the Eighth Amendment, and also violated Butterfield’s Fourteenth Amendment
equal protection rights. Official capacity liability, however, exists only where the
constitutional injury alleged was caused, at least in part, by “a government’s policy
or custom, whether made by its lawmakers or by those whose edicts or acts may fairly
be said to represent official policy.” Grayson v. Ross, 454 F.3d 802, 810–11 (8th Cir.
2006) (quoting Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978)). Even
liberally construing Butterfield’s complaint, we find nothing that can be read to allege
that Young or Ponto was responsible for creating a policy or custom of denying
hormone therapy to inmates with gender dysphoria. Nor do Butterfield’s allegations
support the inference that Young or Ponto was responsible for creating a policy or
custom of tacit approval toward sex-based harassment of inmates. Because
Butterfield did not allege the existence of any government policy or custom that
caused the claimed constitutional violations, the district court’s dismissal of these
official capacity claims was proper.6 See 28 U.S.C. § 1915A(b)(1).


      6
        Butterfield’s equal protection claim against Young and Ponto also fails
because the Eleventh Amendment forecloses claims for monetary damages by private
parties against the state, including state employees sued in their official capacities.
See Kentucky v. Graham, 473 U.S. 159, 169 (1984); Egerdahl v. Hibbing Cmty. Coll.,
72 F.3d 615, 619 (8th Cir. 1995); Dover Elevator Co. v. Ark. State Univ., 64 F.3d
442, 446–47 (8th Cir. 1995). Butterfield seeks only monetary damages as relief for
the alleged equal protection violation.

                                          -3-
       Butterfield’s claims against correctional officer Perrett in his individual
capacity also fail to state a claim upon which relief can be granted. “To establish
personal liability in a § 1983 action, the plaintiff must show that the official, acting
under color of state law, caused the deprivation of a federal right.” Clay v. Conlee,
815 F.2d 1164, 1169–70 (8th Cir. 1987) (emphasis added). Here, the complaint fails
to allege that Perrett played any role in denying Butterfield adequate medical
treatment or participated in any gender-based harassment. Simply put, the complaint
does not explain what, if anything, Perrett did to cause the constitutional violations
Butterfield alleges. Dismissal of these claims was proper. See 28 U.S.C. §
1915A(b)(1).

      We affirm the district court’s sua sponte dismissal of the complaint.
                      ______________________________




                                          -4-